DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed 3/11/22.  Claims 1-5, 7-12,  and 14-19 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claims 1, 8, and 15 have been amended to recite: 
wherein the machine learning model learns associations … by performing one or more of: 
recognizing and classifying features in images of users, and 
performing natural language processing of user feedback to identify particular preventive items, and 
wherein the machine learning model is updated based on an outcome of the user by 2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED JANUARY 14, 2022 APPLICATION No. 16/654,445analyzing user feedback to determine positive or negative outcomes of previous recommendations.
	It is unclear how the step of  “recognizing and classifying features in images of users”  by itself allows the machine learning model to learn associations “between the one or more preventive items, the health condition of the user and the environmental conditions.”  More specifically, as it is currently worded, the option of “recognizing and classifying features in images of users” does not tie in other steps or limitations of the rest of the claim language.
Also, it is unclear if the recited “wherein the machine learning model is updated based on an outcome of the user by 2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED JANUARY 14, 2022 APPLICATION No. 16/654,445analyzing user feedback to determine positive or negative outcomes of previous recommendations,”  is one of three options in the “performing one or more of…”  alternatives; whether the model is updated only if  “performing natural language processing of user feedback to identify particular preventive items,” is selected as the “performing one or more of…” option; or whether 
Claims 2-5, 7, 9-12,14, 16-19 inherit the deficiencies of their respective independent claims, and are therefore also rejected.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3, 5-10, 12-17, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois (US 20170262604 A1) in view of Sudharsan (US 20140358581 A1), and in further view of  Vaughan et al (US 20190088366 A1)
Claim 1. 	Francois teaches a computer-implemented method for managing a health condition based on conditions of an environment, the computer-implemented method comprising: 
analyzing, via a processor, health information of a user to determine a health condition affected by environmental conditions (par. 86-T-plan is established for a user: The timeframe may be a timeframe for the collection of data elements of that type and/or for the performance of health care events whose occurrence would generate data elements of that type. In general, the health data may be of any of various categories of health data, e.g., symptom data, physiological data, behavioral data, environmental data, or health care event data, to name a few. …, a specification for collection and organization of health data relates to a particular condition in that it identifies a particular condition and a set of types of health data elements that are in some way relevant to the status or management of that condition par. 149-patient condition is monitored, and evaluated - health tracking module is designed at least in part for evaluating the status of a patient's health with respect to a condition at a given point in time and/or for evaluating or following the course over time of a condition that afflicts the patient) ; 
 obtaining, via the processor, one or more events for the user based on personal information ( par. 135: health care provider identifies a condition and a set of patient characteristics. A set of one or more appropriate data collection modules is selected by the system based on the condition and the set of patient characteristics; see also par. 138-data collection module)
 determining, via the processor, the environmental conditions for one or more event locations; (par. 242-assessing environmental conditions and their impact on the user’s monitored health: an SST algorithm may use a variety of data in addition to health data obtained from the patient. Such data may include, for example, outdoor environment data, population-based data, geographic data, or any combination of the foregoing. For example, a particular set of symptom data and physiological data in combination with certain environmental conditions may result in recommending a different course of action than would be the case if the environmental conditions were more favorable.) and 
patient may be instructed to avoid or limit outdoor activity during periods of extreme heat or cold or high levels of pollen or pollutants such as ozone or particulates or may be instructed to increase or decrease the indoor temperature or go to a cooler or warmer place)
Claim 1 further recites: “wherein the one or more preventative items are learned, based on the health condition of the user and the environmental conditions, by a machine learning model, and wherein the machine learning model is updated based on an outcome of the user.”
	Francois does not expressly disclose but Sudharsan teaches a system and method wherein the one or more preventative items are learned, based on the health condition of the user and the environmental conditions, by a machine learning model, and wherein the machine learning model is updated based on an outcome of the user. (par. 7-the system receives feedback and modifies interventions and suggestions based upon the feedback: receiving feedback relating to the plan, and revising the plan based on the feedback; the feedback being one or more patient behaviors that occur after the plan; the revised plan including one or more additional interventions selected based on the feedback;  par. 8:  The system uses AI to gather/collecting information including patterns about the user, then identifies interventions for the patient, to prevent a medical/health event from taking place)

	Claim 1 has been further amended to recite wherein the environmental conditions include population density and air circulation.  Francois teaches a system that considers environmental conditions including population density (par. 65- consider groups of patients having a particular condition or living in a particular geographic region, data about the prevalence of particular infectious diseases in the geographic region; See also par. 169-prevalence or incidence of a population in a given geographic region i.e. concentration of a population with a particular feature) and air circulation (par. 64-gathers data on levels of allergens, pollutants and other substances in the air). 
Claim 1 has been further amended to recite: wherein the machine learning model learns associations between the one or more preventive items, the health condition of the user and the environmental conditions by performing one or more of: 
recognizing and classifying features in images of users, and 
performing natural language processing of user feedback to identify particular preventive items, and 
by 2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED JANUARY 14, 2022 APPLICATION No. 16/654,445analyzing user feedback to determine positive or negative outcomes of previous recommendations
Francois discloses a “smart symptom” or health tracker (par 153) which may use neural networks (par. 187).  François and Sudharsan in combination do not disclose: performing one or more of: 
performing natural language processing of user feedback to identify particular preventive items, 
wherein the machine learning model is updated based on an outcome of the user by 2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED JANUARY 14, 2022 APPLICATION No. 16/654,445analyzing user feedback to determine positive or negative outcomes of previous recommendations.
Vaughan discloses performing natural language processing of user feedback to identify particular preventive items, (system uses artificial intelligence to analyze user responses: par. 49-receiving feedback data from a subject; par. 183-the data collected by the system about the patient… with analysis from tools such as machine learning, artificial intelligence, and statistical modeling to assess or diagnose the patient's condition. The digital diagnostic can also provide assessment of a patient's change in state or performance, directly or indirectly via data and meta-data that can be analyzed by tools such as machine learning, artificial intelligence, and statistical modeling to provide feedback into the system to improve or refine the diagnoses and potential therapeutic interventions; par. 187-. Data may be collected based on interactions of the patient with the device, as well as based on interactions with caregivers and health care 
Vaughan further discloses that the machine learning model is updated based on an outcome of the user by 2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED JANUARY 14, 2022 APPLICATION No. 16/654,445analyzing user feedback to determine positive or negative outcomes of previous recommendations (par. 193-Therapy module 134 comprises a therapy assessment module 152 that scores therapies based on their effectiveness. A previously suggested therapy is evaluated based on the diagnoses provided by the diagnostic module both before and after the therapy, and a degree of improvement is determined. … Par. 199-201:  a new therapy is recommended based on the assessment model, the degree of success of the previous therapy, if any, and the scores assigned to a collection of candidate therapies based on previous uses of those therapies with the subject and other subjects with similar assessments.)
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system/method of Francois and Sudharsan in combination with the teaching of Vaughan to update the system model with feedback from users and to generate updated recommendations for patient interventions to make the users condition tolerable. As suggested by Vaughan, one would have been motivated to include these features to reduce the required time and resources for identifying and treating attributes of health disorders, and improve the accuracy and consistency of the identification outcomes of subjects. (par. 5)

Claim 8. 	Francois teaches a computer system for managing a health condition based on conditions of an environment, the computer system comprising: 

one or more computer readable storage media; (par. 132)
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors (par. 132, the program instructions comprising instructions to: 
analyze health information of a user to determine a health condition affected by environmental conditions (par. 86-T-plan is established for a user: The timeframe may be a timeframe for the collection of data elements of that type and/or for the performance of health care events whose occurrence would generate data elements of that type. In general, the health data may be of any of various categories of health data, e.g., symptom data, physiological data, behavioral data, environmental data, or health care event data, to name a few. …, a specification for collection and organization of health data relates to a particular condition in that it identifies a particular condition and a set of types of health data elements that are in some way relevant to the status or management of that condition par. 149-patient condition is monitored, and evaluated - health tracking module is designed at least in part for evaluating the status of a patient's health with respect to a condition at a given point in time and/or for evaluating or following the course over time of a condition that afflicts the patient); 
obtain one or more events for the user based on personal information ( par. 135: health care provider identifies a condition and a set of patient characteristics. A set of one or more appropriate data collection modules is selected by the system based on the condition and the set of patient characteristics; see also par. 138-data collection module); 
an SST algorithm may use a variety of data in addition to health data obtained from the patient. Such data may include, for example, outdoor environment data, population-based data, geographic data, or any combination of the foregoing. For example, a particular set of symptom data and physiological data in combination with certain environmental conditions may result in recommending a different course of action than would be the case if the environmental conditions were more favorable.); and 
indicate one or more preventive items for the user to attend the one or more events in order for the health condition to tolerate the environmental conditions of the one or more event locations. (par. 242: suggestion to limit outdoor activity in temperature extremes or to take an anti-influenza viral agent if the incidents of flu are high at a particular location:    patient may be instructed to avoid or limit outdoor activity during periods of extreme heat or cold or high levels of pollen or pollutants such as ozone or particulates or may be instructed to increase or decrease the indoor temperature or go to a cooler or warmer place)
Claim 8 further recites: “wherein the one or more preventative items are learned, based on the health condition of the user and the environmental conditions, by a machine learning model, and wherein the machine learning model is updated based on an outcome of the user.”
	Francois does not expressly disclose but Sudharsan teaches a system and method wherein the one or more preventative items are learned, based on the health receiving feedback relating to the plan, and revising the plan based on the feedback; the feedback being one or more patient behaviors that occur after the plan; the revised plan including one or more additional interventions selected based on the feedback;  par. 8:  The system uses AI to gather/collecting information including patterns about the user, then identifies interventions for the patient, to prevent a medical/health event from taking place)
	At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method and system of Francois with the teaching of Sudharsan to include an artificial intelligence feature which and suggest and modify interventions a patient/user.  As suggested by Sudharsan, one would have been motivated to include this feature to provide a system and method which has the ability to make analytical inferences from a patient's behavior and/or clinical data, and which can adapt an action plan based on discovering one or more patterns associated with the patient. (par. 4)
Claim 8 has been further amended to recite: wherein the machine learning model learns associations between the one or more preventive items, the health condition of the user and the environmental conditions by performing one or more of: 
recognizing and classifying features in images of users, and 
performing natural language processing of user feedback to identify particular preventive items, and 
by 2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED JANUARY 14, 2022 APPLICATION No. 16/654,445analyzing user feedback to determine positive or negative outcomes of previous recommendations
Francois discloses a “smart symptom” or health tracker (par 153) which may use neural networks (par. 187).  François and Sudharsan in combination do not disclose: performing one or more of: 
performing natural language processing of user feedback to identify particular preventive items, 
wherein the machine learning model is updated based on an outcome of the user by 2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED JANUARY 14, 2022 APPLICATION No. 16/654,445analyzing user feedback to determine positive or negative outcomes of previous recommendations.
Vaughan discloses performing natural language processing of user feedback to identify particular preventive items, (system uses artificial intelligence to analyze user responses: par. 49-receiving feedback data from a subject; par. 183-the data collected by the system about the patient… with analysis from tools such as machine learning, artificial intelligence, and statistical modeling to assess or diagnose the patient's condition. The digital diagnostic can also provide assessment of a patient's change in state or performance, directly or indirectly via data and meta-data that can be analyzed by tools such as machine learning, artificial intelligence, and statistical modeling to provide feedback into the system to improve or refine the diagnoses and potential therapeutic interventions; par. 187-. Data may be collected based on interactions of the patient with the device, as well as based on interactions with caregivers and health care 
Vaughan further discloses that the machine learning model is updated based on an outcome of the user by 2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED JANUARY 14, 2022 APPLICATION No. 16/654,445analyzing user feedback to determine positive or negative outcomes of previous recommendations (par. 193-Therapy module 134 comprises a therapy assessment module 152 that scores therapies based on their effectiveness. A previously suggested therapy is evaluated based on the diagnoses provided by the diagnostic module both before and after the therapy, and a degree of improvement is determined. … Par. 199-201:  a new therapy is recommended based on the assessment model, the degree of success of the previous therapy, if any, and the scores assigned to a collection of candidate therapies based on previous uses of those therapies with the subject and other subjects with similar assessments.)
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system/method of Francois and Sudharsan in combination with the teaching of Vaughan to update the system model with feedback from users and to generate updated recommendations for patient interventions to make the users condition tolerable. As suggested by Vaughan, one would have been motivated to include these features to reduce the required time and resources for identifying and treating attributes of health disorders, and improve the accuracy and consistency of the identification outcomes of subjects. (par. 5)

Claim 15	Francois teaches  a computer program product for managing a health condition based on conditions of an environment, the computer program product 
analyze health information of a user to determine a health condition affected by environmental conditions (par. 86-T-plan is established for a user: The timeframe may be a timeframe for the collection of data elements of that type and/or for the performance of health care events whose occurrence would generate data elements of that type. In general, the health data may be of any of various categories of health data, e.g., symptom data, physiological data, behavioral data, environmental data, or health care event data, to name a few. …, a specification for collection and organization of health data relates to a particular condition in that it identifies a particular condition and a set of types of health data elements that are in some way relevant to the status or management of that condition par. 149-patient condition is monitored, and evaluated - health tracking module is designed at least in part for evaluating the status of a patient's health with respect to a condition at a given point in time and/or for evaluating or following the course over time of a condition that afflicts the patient); 
obtain one or more events for the user based on personal information( par. 135: health care provider identifies a condition and a set of patient characteristics. A set of one or more appropriate data collection modules is selected by the system based on the condition and the set of patient characteristics; see also par. 138-data collection module); 
determine the environmental conditions for one or more event locations (par. 242-assessing environmental conditions and their impact on the user’s monitored an SST algorithm may use a variety of data in addition to health data obtained from the patient. Such data may include, for example, outdoor environment data, population-based data, geographic data, or any combination of the foregoing. For example, a particular set of symptom data and physiological data in combination with certain environmental conditions may result in recommending a different course of action than would be the case if the environmental conditions were more favorable.); and 
indicate one or more preventive items for the user to attend the one or more events in order for the health condition to tolerate the environmental conditions of the one or more event locations (par. 242: suggestion to limit outdoor activity in temperature extremes or to take an anti-influenza viral agent if the incidents of flu are high at a particular location:    patient may be instructed to avoid or limit outdoor activity during periods of extreme heat or cold or high levels of pollen or pollutants such as ozone or particulates or may be instructed to increase or decrease the indoor temperature or go to a cooler or warmer place).
Claim 15 further recites: “wherein the one or more preventative items are learned, based on the health condition of the user and the environmental conditions, by a machine learning model, and wherein the machine learning model is updated based on an outcome of the user.”
	Francois does not expressly disclose but Sudharsan teaches a system and method wherein the one or more preventative items are learned, based on the health condition of the user and the environmental conditions, by a machine learning model, and wherein the machine learning model is updated based on an outcome of the user. receiving feedback relating to the plan, and revising the plan based on the feedback; the fee dback being one or more patient behaviors that occur after the plan; the revised plan including one or more additional interventions selected based on the feedback;  par. 8:  The system uses AI to gather/collecting information including patterns about the user, then identifies interventions for the patient, to prevent a medical/health event from taking place)
	At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method and system of Francois with the teaching of Sudharsan to include an artificial intelligence feature which and suggest and modify interventions a patient/user.  As suggested by Sudharsan, one would have been motivated to include this feature to provide a system and method which has the ability to make analytical inferences from a patient's behavior and/or clinical data, and which can adapt an action plan based on discovering one or more patterns associated with the patient. (par. 4)
Claim 15 has been further amended to recite: wherein the machine learning model learns associations between the one or more preventive items, the health condition of the user and the environmental conditions by performing one or more of: 
recognizing and classifying features in images of users, and 
performing natural language processing of user feedback to identify particular preventive items, and 
wherein the machine learning model is updated based on an outcome of the user by 2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED JANUARY 14, 2022 APPLICATION No. 16/654,445analyzing user feedback to determine positive or negative outcomes of previous recommendations
performing one or more of: 
performing natural language processing of user feedback to identify particular preventive items, 
wherein the machine learning model is updated based on an outcome of the user by 2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED JANUARY 14, 2022 APPLICATION No. 16/654,445analyzing user feedback to determine positive or negative outcomes of previous recommendations.
Vaughan discloses performing natural language processing of user feedback to identify particular preventive items, (system uses artificial intelligence to analyze user responses: par. 49-receiving feedback data from a subject; par. 183-the data collected by the system about the patient… with analysis from tools such as machine learning, artificial intelligence, and statistical modeling to assess or diagnose the patient's condition. The digital diagnostic can also provide assessment of a patient's change in state or performance, directly or indirectly via data and meta-data that can be analyzed by tools such as machine learning, artificial intelligence, and statistical modeling to provide feedback into the system to improve or refine the diagnoses and potential therapeutic interventions; par. 187-. Data may be collected based on interactions of the patient with the device, as well as based on interactions with caregivers and health care professionals. The data may be collected actively, such as by administering tests, recording speech and/or video, and recording responses to diagnostic questions.)  
Vaughan further discloses that the machine learning model is updated based on an outcome of the user by 2AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED JANUARY 14, 2022 APPLICATION No. 16/654,445analyzing user feedback to determine positive or negative 
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system/method of Francois and Sudharsan in combination with the teaching of Vaughan to update the system model with feedback from users and to generate updated recommendations for patient interventions to make the users condition tolerable. As suggested by Vaughan, one would have been motivated to include these features to reduce the required time and resources for identifying and treating attributes of health disorders, and improve the accuracy and consistency of the identification outcomes of subjects. (par. 5)

Claims 2, 9, 16  Francois teaches the method, system, and computer program product of claims 1, 8, and 15 as explained in their respective rejections,  wherein the health condition includes one or more from a group of high blood pressure, epilepsy, brain issues, and spine issues. (par. 120-conditions include hypertension, diabetes, COPD; par. 122- Conditions include, e.g., neurodegenerative/neurologic conditions such as Alzheimer's disease, Parkinson's disease, epilepsy, multiple sclerosis)

Claims 5, 12, 19	Francois teaches the method, system, and computer program product of claims 1, 8, and 15 as explained in their respective rejections, wherein the one or more preventive items include one or more from a group of clothes and medication. (par. 163-advice to take a medication to prevent or stop an allergic reaction: Treatment directions may instruct the patient to perform various actions such as taking a medication or performing some other medical intervention to alleviate the condition, reduce the likelihood that the condition will get worse, or serve as prophylaxis to prevent the development of another condition)

Claims 7, 14	Francois teaches the method, system, and computer program product of claims 1, and 8 as explained in their respective rejections, and , further comprising: learning, via the processor, the one or more items to indicate for health conditions of different users to optimize an outcome. (par. 425: database may be structured in a way that facilitates the ability to perform medically related research, such as to collect information regarding outcomes or side effects associated with various treatments, medications, or combinations thereof;  par. 428- system or database described herein 

Claims 4, 11, and 18   is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois (US 20170262604 A1), Sudharsan (US 20140358581 A1)  and Vaughan (US 20190088366 A1) as applied to claims 1, 8, and 15, and in further view of Thomas (US 20150044651 A1)
Claims 4, 11, and 18 	Francois, Sudharsan, and Vaughan in combination teach the method, system, and computer program product of claims 1, 8, and 15 as explained in their respective rejections.  Francois does not expressly disclose but Thomas wherein the one or more events include a plurality of events that occur at different locations, and the environmental conditions include difference in temperatures encountered when traveling between the different locations. (par. 43-acclimation recommendations for travelling between Chicago and Phoenix:  a home residence in Chicago, Ill. is traveling to Phoenix, Ariz., the rules engine 203 will compare average temperatures, humidity, UV index, etc. between the two locations and transmit an acclimation recommendation such as "Make sure to drink lots of fluids. It's hot and dry out there!". A client device 101 may then display that acclimation recommendation as text or by other visual or audible means.)	
	At the time of the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system and method of Francois with the teaching of Thomas to include acclimation recommendations for travelers, with the motivation of providing self-care and acclimation recommendations to chronically ill individuals who have more 
Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive. 
(A)	Applicant argues that the amended claims overcome the current prior art.  
	In response, the examiner has provided new grounds of rejection for applicant’s consideration.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gutierrez (US 20190371460 A1) teaches a continuous learning system providing recommendations and interventions for patient based upon patient feedback.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626